Exhibit 10.1

 

AMENDED AND RESTATED

TRADING SERVICE AGREEMENT

 

THIS AGREEMENT, is made and entered into this 2nd day of February, 2004 by and
between Northern Growers, LLC (formerly, Whetstone Ethanol, LLC), a South Dakota
limited liability company with its principal offices located at 1303 East 4th
Avenue, Suite 2, Milbank, South Dakota 57252 (hereinafter “Northern Growers”),
and Alerus Securities Corporation, with its principal offices located at 2300
Columbia Road South, Grand Forks, North Dakota 58201 (hereinafter “Alerus”).

 

WITNESSETH:

 

WHEREAS, Northern Growers desires to establish a service to facilitate the
trading of capital units among members and non-members of Northern Growers; and

 

WHEREAS, to provide an orderly trading market for its securities, Northern
Growers desires that its members and non-members purchase, sell and transfer
their capital units in Northern Growers through an “alternative trading system”
(ATS) as defined by Rule 300(a) of Regulation ATS established pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”); and

 

WHEREAS, Alerus is a broker-dealer registered with the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers (NASD), and the
State of South Dakota, among others, and has established an ATS to trade certain
securities; and

 

WHEREAS, Alerus has offered to trade the capital units of Northern Growers on
its ATS (the “Trading Service”) which Alerus represents will comply with all
applicable state and federal securities laws; and

 

WHEREAS, Northern Growers has agreed to engage the services of Alerus to provide
the Trading Service and Alerus desires to provide such services under the terms
and conditions hereinafter described;

 

WHEREAS, it is the intent of the parties that this Amended and Restated Trading
Service Agreement amend and supercede the parties’ existing Trading Service
Agreement entered into on December 15, 2002.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1)                                      Appointment and Acceptance.  Northern
Growers appoints Alerus as its sole and exclusive agent for the operation and
administration of the Trading Service and Alerus accepts such appointment.

 

1

--------------------------------------------------------------------------------


 

2)                                      Operation of the Trading Service. 
Alerus shall operate the Trading Service in accordance with the terms and
conditions set forth in the Operational Manual attached hereto as Exhibit “A”,
and shall at all times comply with all applicable requirements for registered
broker-dealers and alternative trading systems under the Exchange Act and state
securities laws.

 

3)                                      Reserved.

 

4)                                      Escrow Account. Alerus shall establish
an escrow account (the “Escrow Account”) with a reputable bank (the “Escrow
Agent”) where all funds contributed toward the purchase of Northern Growers’
capital units will be deposited by the buyer of capital units.  Alerus shall
provide Northern Growers with all relevant information describing the Escrow
Account so that Northern Growers may coordinate and, if necessary, contract with
the Escrow Agent the completion of all transactions in a timely and efficient
manner.

 

5)                                      Transfer Agent.  Northern Growers shall
designate a transfer agent (the “Transfer Agent”) for the transfer of the
capital unit certificates and other necessary documents of Northern Growers.  
Northern Growers shall provide Alerus and the Escrow Agent with all relevant
information required to complete the transfer of capital units on Northern
Growers’ books and records, including, but not limited to, the authorized
contact person and the mailing and e-mail address of the Transfer Agent, so that
the Escrow Agent may obtain from the Transfer Agent all information and
authorizations necessary to complete sales transactions and specifically to
inform the Escrow Agent when and to whom payment is to be made.

 

6)                                      Fees Payable to Alerus.  For its
operation of the Trading Service, Alerus shall be compensated as follows:

 

a)                                      Initial Set-up Fee.  Upon execution of
the parties’ original Trading Service Agreement, Northern Growers paid to Alerus
an initial set-up fee of Two Thousand Five Hundred and No/Dollars ($2,500.00).

 

b)                                     Annual Maintenance Fees.  During the term
of this Agreement, Northern Growers shall pay to Alerus, an annual maintenance
fee of One Thousand and no/100 Dollars ($1,000.00), the total sum to be due on
or before January 1st of each year.

 

c)                                      Transaction Fee.  The seller of capital
units will be assessed a fee of three percent (3.0%) of the sale price for each
transaction of capital units, the minimum fee per listing being Two Hundred
Fifty and no/100 Dollars ($250.00).

 

2

--------------------------------------------------------------------------------


 

7)                                      Term of Agreement.  This Agreement shall
become effective immediately and the initial term shall expire on December 31,
2005.  Thereafter, it shall renew automatically for one year terms unless and
until terminated in accordance with Section 8 below.

 

8)                                      Termination.  Northern Growers and
Alerus expressly agree that this Agreement may be terminated by either party
(i)  at the end of the initial term or any renewal term, with or without cause,
upon written notice given to the other party not less than four months (one
trimester) prior to the end of such term, or (ii) upon the material breach of
this Agreement by the other party provided that the non-breaching party has
given the breaching party not less than thirty (30) days written notice
describing the breach and its intent to terminate, and such breach is not cured
prior to the noticed termination date.  If, however, the Trading Service becomes
inoperable for an unreasonable period of time, or is suspended for any period of
time by a state or federal securities regulator or other government agency,
Northern Growers and Alerus expressly agree that this Agreement may be
terminated at any time upon five (5) days written notice of termination from
Northern Growers to Alerus.

 

9)                                      Trading Service Operating Expenses.  All
operating costs and expenses arising out of the operation of the Trading Service
shall be borne by Alerus.  All services of Alerus’ officers, directors, or all
persons employed by Alerus shall be provided at Alerus’ own expense and not
charged to Northern Growers.

 

10)                                Representations of Alerus.  Alerus
represents, warrants, and agrees that:

 

a)                                      Alerus is a member in good standing with
the NASD.

 

b)                                     Alerus, and its officers, directors,
control persons, and all persons associated with Alerus who will be operating
the Trading Service, have the necessary registrations, licenses and permissions
to allow Alerus and such persons to operate the Trading Service in accordance
with all applicable state and federal securities laws and regulations and the
rules of the NASD.

 

c)                                      Alerus shall maintain its registration
with the SEC as an alternative trading system at all times during the term of
this Agreement.

 

d)                                     Alerus shall comply at all times with all
legal requirements for an alternative trading system, as set forth under the
Exchange Act, at all times during the term of this Agreement.

 

e)                                      Alerus shall comply with all federal and
state securities laws for purposes of maintaining its registration as a
broker-dealer with the SEC, NASD and applicable states.

 

3

--------------------------------------------------------------------------------


 

f)                                        Alerus agrees to become registered as
a broker-dealer in any state requested by Northern Growers, provided the
registration is mutually agreed to between Alerus and Northern Growers and cost
effective for both parties.

 

g)                                     Alerus shall promptly notify Northern
Growers in writing of any inquiry by any securities regulator regarding any
aspect of the Trading Service.

 

h)                                     In the event Alerus’s Trading Service
becomes temporarily inoperable, Alerus will make every effort to the best of its
ability to correct the problem associated with the Trading Service and make
every effort to the best of its ability to facilitate the trading of capital
units among members and non-members of Northern Growers.

 

i)                                         Alerus shall, in good faith, comply
with all terms and conditions of this Agreement.

 

11)                                Representations of Northern Growers. 
Northern Growers represents, warrants, and agrees that:

 

a)                                      Northern Growers is duly organized,
validly existing and in good standing under the laws of the State of South
Dakota:

 

b)                                     All outstanding capital units will be
validly issued and fully paid.

 

c)                                      Northern Growers shall, in good faith,
comply with the terms and conditions of this Agreement.

 

12)                                Alerus’s Interaction with Service Users. 
Alerus’s interaction with members of Northern Growers, other persons and other
entities using the Trading Service (“Service Users”) shall be to provide a
medium by which Northern Growers’ members and non-members may sell, purchase and
transfer capital units of Northern Growers.  Alerus, however, shall not engage
in any of the following activities associated with the operation of the Trading
Service:

 

a)                                      Alerus shall not directly or indirectly
provide to Service Users investment, tax, accounting or other advice regarding
transactions conducted through the Trading Service unless the Service User is an
actual client of Alerus as evidenced by the execution of a new account form;

 

b)                                     Alerus shall not arrange financing for
any Service Users for the purchase of capital units through the Trading Service
unless the Service User is an actual client of Alerus as evidenced by the
execution of a new account form;

 

4

--------------------------------------------------------------------------------


 

c)                                      Alerus shall not receive, transfer, hold
or handle any funds paid by or due to Service Users as a result of a sale or
exchange of capital units through the Trading Service.

 

13)                                Confidentiality.  The parties acknowledge
that each shall come into possession of  information that comprises valuable
trade secrets and other confidential information (“Confidential Information”)
which is exclusively owned by the conveying party.  Both parties expressly
recognize that Confidential Information is being conveyed to them under
conditions of confidentiality, and agree that they shall not disclose
Confidential Information to any third party during the term of the Agreement,
and for a period of two (2) years following the termination or expiration of
this Agreement.  The parties may, however, disclose Confidential Information to
their employees when it is necessary to assure compliance with other terms and
conditions of this Agreement, and nothing herein shall prevent either party from
complying with any applicable law, regulation, or court order when required.

 

14)                                Limitation of Liability.  Each party shall be
independently and severally liable for each and every liability, loss, claim,
demand, expense and damage including, without limitation, reasonable attorney’s
fees, which may arise out of the use, administration and operation of the
Trading Service hereunder, resulting from such party’s failure to exercise the
proper degree of care to whom it owes the duty of such care.

 

15)                                Limitation of Responsibilities.  The parties
specifically acknowledge and agree that the responsibilities of Alerus are set
forth solely in this Agreement Operational Manual and Regulation ATS and that
Alerus is not responsible in any way for enforcing the provisions of Northern
Growers’ Capital Units Transfer System.  In addition, nothing in this Agreement
or the Operational Manual shall be construed to prevent a subscriber (as such
term is defined in Regulation ATS) from trading outside the ATS.

 

16)                                Miscellaneous Provisions.

 

a)                                      Benefit.  This Agreement shall bind the
parties hereto and shall inure to and be binding upon the respective legal
representatives, successors, heirs and assigns.

 

b)                                     Entire Agreement; Waiver.  This
instrument contains the entire agreement of the parties.  It may not be changed
orally but only by an agreement in writing signed by both parties.  A waiver of
any term or provision shall not be construed as a waiver of any other term or
provision or as a waiver of subsequent performance of the same provision in this
Agreement.

 

c)                                      Severability.  The parties agree that if
any part, term, paragraph or provision of this Agreement is in any manner held
to be invalid, illegal,

 

5

--------------------------------------------------------------------------------


 

void or in any manner unenforceable, or to be in conflict with any law of the
State of South Dakota, then the validity of the remaining portions or provisions
of this Agreement shall not be affected, and such part, term, paragraph or
provision shall be construed and enforced in a manner designed to effectuate the
intent expressed in this Agreement to the maximum extent permitted by law.

 

d)                                     Assignment.  Except as otherwise provided
in this Agreement, this Agreement is made for the personal benefit of the
parties hereto, and neither party may assign this Agreement, or any part
thereof, or delegate any duty or obligation imposed by this Agreement without
the express written consent of the other party hereto.

 

e)                                      Captions.  The captions and titles
utilized in this Agreement are for convenience of reference only, and shall not
be deemed to define or limit any of the terms, conditions, or provisions of this
Agreement.

 

f)                                        Governing Law; Forum.  This Agreement
and all obligations created hereunder or required to be created hereby shall be
governed by and construed and enforced in accordance with the laws of the State
of South Dakota, and the parties hereby consent that the State Circuit Court
situated in Minnehaha County, South Dakota, shall be the exclusive jurisdiction
and venue of any disputes relating to the Agreement.

 

g)                                     Notices.  Any notice, statement or demand
required or permitted to be given under this Agreement shall be in writing, sent
by first class mail or hand delivered, addressed, as the case may be to Northern
Growers or Alerus at their respective addressees set forth above, or to such
other address as Northern Growers or Alerus shall designate and, unless earlier
received, shall be deemed to have been received on the date five (5) days after
it shall have been mailed, as aforesaid, in any post office or branch post
office regularly maintained by the United States Government.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

NORTHERN GROWERS, LLC

 

 

 

By:

/s/ James Peterson

 

 

Its: President

 

 

 

ALERUS SECURITIES CORPORATION

 

 

 

By:

/s/ Brian Kraft

 


 


ITS: PRESIDENT

 

6

--------------------------------------------------------------------------------